Dismissed; Opinion Filed November 10, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00356-CR
                                     No. 05-16-00357-CR
                                     No. 05-16-00358-CR
                           DERRICK JEREAU JONES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-50866-V, F15-00303-V & F15-00304-V

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
       The Court has before it appellant’s October 24, 2016 motion to dismiss appeals 05-16-

00356-CR and 05-16-00358-CR and his October 28, 2016 motion to dismiss appeal 05-16-

00357-CR. Appellant’s counsel has approved the motions, and appellant has signed them as

well. The Court grants the motions and orders these appeals be dismissed and the decision be

certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                               PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
160356F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DERRICK JEREAU JONES, Appellant                     On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00356-CR        V.                        Trial Court Cause No. F14-50866-V.
                                                    Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                        Justices Francis and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of November, 2016.




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DERRICK JEREAU JONES, Appellant                     On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00357-CR        V.                        Trial Court Cause No. F15-00303-V.
                                                    Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                        Justices Francis and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of November, 2016.




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DERRICK JEREAU JONES, Appellant                     On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00358-CR        V.                        Trial Court Cause No. F15-00304-V.
                                                    Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                        Justices Francis and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of November, 2016.




                                             –4–